659 So.2d 347 (1995)
Lora JOHNSON, Appellant,
v.
MARTIN PAVING and Liberty Mutual Ins. Co., Appellees.
No. 94-299.
District Court of Appeal of Florida, First District.
April 11, 1995.
Jeffrey W. Monroe, St. Augustine, for appellant.
Daniel M. Pollack and Robert A. Donahue of Rissman, Weisberg, Barrett, Hurt, Donahue & McLain, P.A., Vero Beach, for appellees.
PER CURIAM.
The claimant appeals a workers' compensation order by which it was found that her injuries are personal in nature, and unrelated to the employment. Although this court is not disadvantaged in reviewing the medical depositions, the resolution of any conflicts therein remains within the fact-finding authority of the judge of compensation claims. Florida Mining & Materials v. Mobley, 649 So.2d 934 (Fla. 1st DCA 1995). This court will thus defer to the judge's ruling insofar as it is supported by competent substantial evidence. Florida Mining. Such deference encompasses permissible interpretations of the evidence, and inferences properly derived therefrom. Ullman v. City of Tampa Parks Dept., 625 So.2d 868 (Fla. 1st DCA 1993); Gomez v. Jack Steinberg Neckwear, 424 So.2d 106 (Fla. 1st DCA 1982).
The appealed order is affirmed.
ALLEN and DAVIS, JJ., and SMITH, Senior Judge, concur.